Citation Nr: 1642886	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-34 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for left shoulder injury.

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for degenerative disc disease of the lower spine (back disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1990, including service in Panama from December 1989 to January 1990.  He was awarded the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2008 rating decision denied service connection for degenerative disc disease, arthritis, of the lower spine.  The Veteran filed a notice of disagreement with this denial in January 2009.  No statement of the case was issued in response to this notice of disagreement.  Thus, the May 2008 rating decision is not final.  The Veteran then mistakenly included this issue in his February 2009 claim to reopen and it was denied in an unappealed October 2010 rating decision for failure to submit new and material evidence.  This rating decision did not consider the claim on the merits and therefore did not subsume the May 2008 rating decision.

The October 2010 rating decision denied the Veteran's claims to reopen the issues of service connection for PTSD, bilateral hearing loss, and left shoulder condition.  The Veteran did not appeal that rating decision but new evidence relating the acquired psychiatric disability claim was received within one year of its issuance.  Thus, the October 2010 rating decision was not final with regard to that issue.

The May 2013 rating decision denied the Veteran's claims to reopen the issues of service connection for bilateral hearing loss, left shoulder injury, PTSD, and degenerative disc disease, arthritis, of the lower spine.  As explained above, the back disability and acquired psychiatric disability claims were still pending from prior rating decisions.  The Veteran filed a notice of disagreement in June 2013.  The RO issued a statement of the case in December 2013 and the Veteran perfected his appeal with a VA Form 9 later than month.

Again, as the May 2008 denial of service connection for degenerative disc disease, arthritis, of the lower spine, was not final, the Board finds that by submitting this substantive appeal the Veteran perfected his appeal with regard to service connection for degenerative disc disease, arthritis, of the lower spine.  Thus the issue is recharacterized as an initial service connection claim as reflected on the title page.

In August 2015, the Board remanded this case in order to schedule a video conference hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss, PTSD, and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied service connection for bilateral hearing loss, left shoulder condition, and PTSD.

2.  The Veteran filed a January 2009 notice of disagreement to the May 2008 denial of service connection for degenerative disc disease, arthritis, of the lower spine.

3.  The Veteran's claims to reopen the issues of service connection for bilateral hearing loss and left shoulder condition were denied in an unappealed October 2010 rating decision.

4.  New evidence related to the issue of service connection for an acquired psychiatric disability was received within one year of the October 2010 rating decision.

5.  The evidence received since the October 2010 rating decision relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

6.  The evidence received since the October 2010 rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for left shoulder condition.

7.  The evidence received since the December 2005 rating decision relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, denying service connection for bilateral hearing loss, left shoulder condition, and PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The October 2010 rating decision, insofar as it denied the Veteran's claims to reopen the issues of service connection for bilateral hearing loss and left shoulder condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

3.  New and material evidence has been received with respect to the claim of service connection for bilateral hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received with respect to the claim of service connection for PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has not been received with respect to the claim of service connection for left shoulder injury; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2008 and November 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, state correctional facility, and private treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  New and Material Evidence - Bilateral Hearing Loss

The Veteran was originally denied service connection for bilateral hearing loss in a December 2005 rating decision because the Veteran did not have hearing impairment sufficient to qualify as a hearing loss disability.  He filed a notice of disagreement in December 2006.  The RO issues a statement of the case in June 2008.  The Veteran did not perfect his appeal with a timely substantive appeal.  Thus, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran's subsequent February 2009 claim to reopen was denied in an October 2010 rating decision for failure to submit new and material evidence.  No new and material evidence had been received within one-year following the issuance of this rating decision.  He filed an untimely notice of disagreement.  See November 2011 administrative decision.  Thus, the October 2010 rating decision became final.  See id.

The Veteran filed the current claim to reopen in August 2012.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The evidence received since the October 2010 denial consists of the Veteran's lay statements including his July 2016 hearing testimony, additional private treatment records, and additional treatment reports form the Texas Department of Criminal Justice.  At his hearing, the Veteran testified that his hearing was getting worse.  Although the Veteran's lay evidence cannot in and of itself establish hearing impairment sufficient to qualify as a hearing loss disability under 38 C.F.R. § 3.385, it does suggest that such impairment may exist and a VA examination is necessary.

As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for bilateral hearing loss have been met.


III.  New and Material Evidence - PTSD

As an initial matter, the Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record and, as such, the Board will consider whether service connection is warranted for any acquired psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran was originally denied service connection for PTSD in a December 2005 rating decision because the Veteran did not have a confirmed diagnosis of PTSD.  He filed a notice of disagreement in December 2006.  The RO issues a statement of the case in June 2008.  The Veteran did not perfect his appeal with a timely substantive appeal.  Thus, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156 (b).

The Veteran's subsequent February 2009 claim to reopen was denied in an October 2010 rating decision for failure to submit new and material evidence.  He filed an untimely notice of disagreement.  See November 2011 administrative decision.  In August 2011, the December 2009 examiner issued an addendum opinion finding that it was less likely than not the anxiety disorder was caused by or aggravated by military service.  As this addendum was new evidence received within one year of the October 2010 rating decision, the claim of entitlement to service connection for an acquired psychiatric condition should have been readjudicated.  Thus, the October 2010 rating decision was not final.  See Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156 (b).

The evidence received since the December 2005 denial includes of the Veteran's lay statements including his July 2016 hearing testimony, additional private treatment records, and additional treatment reports form the Texas Department of Criminal Justice.  A November 2013 private treatment record contains a diagnosis of PTSD and notes that the Veteran denied a history of abuse, losses, or traumatic experiences other than the ones that he experienced during the service when he was deployed in combat areas.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997)(holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV)

As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for PTSD have been met.


IV.  New and Material Evidence - Left Shoulder Injury

The Veteran was originally denied service connection for left shoulder injury in a December 2005 rating decision because the Veteran's service treatment records did not show a chronic or permanent left shoulder disability.  He filed a notice of disagreement in December 2006.  The RO issues a statement of the case in June 2008.  The Veteran did not perfect his appeal with a timely substantive appeal.  Thus, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156 (b).

The Veteran's subsequent February 2009 claim to reopen was denied in an October 2010 rating decision for failure to submit new and material evidence.  No new and material evidence had been received within one-year following the issuance of this rating decision.  He filed an untimely notice of disagreement.  See November 2011 administrative decision.  Thus, the October 2010 rating decision became final.  See id.

The Veteran filed his current claim to reopen in August 2012.

The evidence received since the October 2010 denial consists of the Veteran's lay statements including his July 2016 hearing testimony, additional private treatment records, and additional treatment reports form the Texas Department of Criminal Justice.  In his testimony, the Veteran reported an in-service injury to his shoulder and back when he became entangled in a rope during a river crossing exercise in basic training and subsequent difficulty while carrying heavy loads.  The Veteran is competent to provide lay evidence of in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that non-expert witnesses are competent to report that which they have observed with their own senses).  Nevertheless, this is essentially duplicative of his report of an injury during basic training at the time of his initial July 2005 claim.  Therefore, it is not new evidence.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for left shoulder injury have not been met.






ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss; thus, to that extent the appeal is granted.

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for PTSD; thus, to that extent the appeal is granted.

New and material evidence having not been received; the claim of entitlement to service connection for left shoulder injury is not reopened and the appeal is denied.


REMAND

As noted above, the Veteran has testified that his hearing loss has worsened.  Insofar as this worsening might rise to the level of a hearing loss disability under 38 C.F.R. § 3.385, a VA examination is necessary to determine the existence of a hearing loss disability for VA purposes and, if present, its etiology.

Similarly, the Veteran record shows a current diagnosis of PTSD and an indication that it may be related to the Veteran's combat experiences.  This is sufficient to trigger VA's duty to provide an examination on this matter.  See 38 C.F.R. § 3.159(c)(4).

At his hearing, the Veteran reported an in-service injury to his shoulder and back when he became entangled in a rope during a river crossing exercise in basic training and subsequent difficulty while carrying heavy loads.  The Veteran is competent to provide lay evidence of in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that non-expert witnesses are competent to report that which they have observed with their own senses).  The record shows that the Veteran has been diagnosed with degenerative disc disease and he has associated the two.  This is sufficient to trigger VA's duty to provide an examination on this matter.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

If a hearing loss disability is found, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss found is related to the Veteran's active duty service, to include noise exposure.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability found, to include PTSD, had its onset during or is otherwise related to the Veteran's active duty service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any back disability found had its onset during or is otherwise related to the Veteran's active duty service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Then, readjudicate the claims of entitlement to service connection for bilateral hearing loss, PTSD, and back disability.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


